                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                        )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           No. 1:18-cv-00260-RWS
                                                )
CYNTHIA REESE,                                  )
                                                )
                                                )
               Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff George F. Aldridge, Jr.’s pro se

complaint. Plaintiff has neither paid the filing fee nor submitted a motion to proceed in forma

pauperis along with an inmate account statement. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court’s Motion to Proceed in Forma Pauperis – Prisoner Cases form.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

a motion to proceed in forma pauperis within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff submits a motion to proceed in forma

pauperis, he must also submit a certified copy of his inmate account statement for the six-month

period immediately preceding the filing of his complaint.
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed, the dismissal will not

constitute a “strike” under 28 U.S.C. § 1915(g).

       Dated this 26th day of November, 2018.



                                                   ______________________________
                                                   RODNEYW. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
